Citation Nr: 1019031	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, to include as secondary to the service-connected 
disability of residuals, left ankle fracture with peroneal 
strain.

2.  Entitlement to service connection for osteoarthritis of 
the left knee, to include as secondary to the service-
connected disability of residuals, left ankle fracture with 
peroneal strain.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for pulmonary 
tuberculosis.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to December 
1965, and from May 1970 to February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

The Board notes that earlier the RO had denied three of these 
claims in a June 2005 rating decision.  Subsequent to the 
Veteran's April 2006 refiling, in the March 2007 decision now 
on appeal the RO then readjudicated two of these claims as 
petitions to reopen claims for entitlement to service 
connection for a right foot disorder and for pulmonary 
tuberculosis under the provisions of 38 C.F.R. § 3.156 
(2009).  However, the Board notes that the Veteran's April 
2006 claims were refiled within one year of the July 2005 
letter of notification of the determination, so the June 2005 
decision had not yet become final.  Therefore, Board may 
consider the Veteran's April 2006 refiling as a timely Notice 
of Disagreement to the original denial of these two claims, 
and as such, the Veteran does not have to satisfy the 
provisions of 38 C.F.R. § 3.156 requiring he submit new and 
material evidence to reopen these claims, and VA may consider 
these claims on the merits.  See 38 C.F.R. §§ 3.156, 
20.302(a), and 20.1103.  As such, those claims are 
recharacterized as on the title page.

Also in June 2005, the RO denied the claim of service 
connection for a left knee and leg disorder as secondary to 
the service-connected disability of residuals, left ankle 
fracture with peroneal strain.  In a November 2006 refiling, 
the Veteran's representative requested that the Veteran's 
claim for service connection for a left knee condition be 
revisited for clear and unmistakable error (CUE) under the 
provisions of 38 C.F.R. § 3.105 (2009).  By operation of law, 
the unappealed rating decision as to the left knee had become 
final.  38 U.S.C.A. § 7105.  Though the RO construed this new 
filing as a petition to reopen, the Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  In order to review the RO's decision on 
this issue, the Board has styled the claim regarding the left 
knee to reflect the previous final rating decision.

The issue of entitlement to service connection for a rhinitis 
disorder has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for a right 
foot disorder and for osteoarthritis of the left knee, to 
include as secondary to the service-connected disability of 
residuals, left ankle fracture with peroneal strain, are 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A June 2005 rating decision, which denied service 
connection for a left knee disorder and leg disorder as 
secondary to the service-connected disability of residuals, 
left ankle fracture with peroneal strain, is final.

2.  The evidence associated with the claims file subsequent 
to the June 2005 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left knee disorder, to include as secondary 
to the service-connected disability of residuals, left ankle 
fracture with peroneal strain, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence of record does not show that the Veteran is 
currently diagnosed with pulmonary tuberculosis.

4.  The evidence of record does not show that the Veteran is 
currently diagnosed with a sinus disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2005 rating 
decision, which denied service connection for a left knee 
disorder and leg disorder as secondary to the service-
connected disability of residuals, left ankle fracture with 
peroneal strain, is new and material and the Veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2009).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5103, 
510A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.370 (2009).

3.  A sinus disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2005, June 2006, and January 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, private and VA medical records relevant to these 
matters have been requested and obtained.  The Board 
acknowledges that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for pulmonary tuberculosis.  

Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for pulmonary tuberculosis 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  While the Veteran testified to a positive Tine 
test in service, he has not been shown to have been diagnosed 
with pulmonary tuberculosis during or following service.  
Under these circumstances, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

New and Material Evidence - Laws and Regulations

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Left Knee

In a November 2006 filing, the Veteran's representative 
sought, on the basis of clear and unmistakable error (CUE), 
to revisit an earlier rating decision which had denied his 
claim for service connection for a left knee disorder.  The 
RO interpreted this request as a claim to reopen the earlier 
denial and, if granted, to issue a decision on the merits.  
The RO previously considered and denied a claim for left knee 
disorder and leg disorder as secondary to the service-
connected disability of residuals, left ankle fracture with 
peroneal strain, in a June 2005 rating decision.  The Veteran 
did not timely appeal this decision and as such, it has 
become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 
20.1103.

The claim for service connection for a left knee disorder was 
initially denied in the June 2005 rating decision as there 
was no evidence of a left knee injury or aggravation in 
service and no evidence of a connection or nexus between the 
condition of the Veteran's left knee and his service-
connected disability of residuals of a left ankle fracture 
with peroneal strain.  At the time of the June 2005 rating 
decision the evidence of record consisted of: service 
treatment records; private and VA medical records; written 
statements from the Veteran and a former spouse; the report 
of a 1988 Civil Service examination; and reports of various 
VA examinations, including a May 1995 examination of the left 
leg and a February 2005 examination of the left ankle.  

Subsequently associated with the claims file were: additional 
private and VA treatment records; a 1999 report from a VA 
vocational rehabilitation counselor; the reports of a June 
2008 VA examination of the left ankle and foot and a December 
2009 VA examination of the left knee and sinus condition; the 
transcript of the Veteran's May 2009 Board hearing; medical 
records and VA examinations related to other disorders; and 
copies of written submissions from the Veteran, his 
representative and his wife.

The evidence submitted subsequent to the June 2005 rating 
decision is new, in that it was not previously of record, and 
is also material.  As noted above, the claim was initially 
denied as there was no evidence of a left knee injury or 
aggravation in service and no evidence of a connection or 
nexus between the Veteran's left knee and his service-
connected disability of residuals, left ankle fracture with 
peroneal strain.  Subsequent to the final June 2005 decision, 
a July 2005 private X-ray study showed osteoarthritis of the 
left knee and the December 2009 VA examiner diagnosed minimal 
to moderate degenerative joint disease in the left knee.  In 
addition, the Veteran testified during his Board hearing that 
a podiatrist told him that his left knee disorder was 
exacerbated by his service-connected residuals of a left 
ankle fracture with peroneal strain.  Presumed credible, the 
additional evidence received since the June 2005 rating 
decision reflects that the Veteran has been diagnosed with a 
current disability possibly aggravated or related to a 
service-connected disability.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").

Therefore, the evidence submitted since the final June 2005 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a left knee 
disorder, to include as secondary to the service-connected 
disability of residuals, left ankle fracture with peroneal 
strain, is reopened.  However, before proceeding to the 
merits of this claim, the Board is of the opinion that 
further development is necessary, which will be addressed in 
the REMAND portion of the decision below.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including tuberculosis, become manifest to a degree 
of 10 percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Pulmonary Tuberculosis

In addition to the requirements for service connection in 
general, certain regulations apply specifically for claims 
for service connection for tuberculosis, including the one 
noted below.  38 C.F.R. §§ 3.370, 3.371, 3.372, 3.374, 3.375, 
3.378.  These regulations are not relevant to this case 
because, as will be discussed further below, there is no 
evidence in this case of the existence of tuberculosis at any 
time during, before, or after active service.

In this regard, 38 C.F.R. § 3.370(a) and (b) provide as 
follows:

(a) Active disease. X-ray evidence alone may be 
adequate for grant of direct service connection for 
pulmonary tuberculosis.  When under consideration, 
all available service department films and 
subsequent films will be secured and read by 
specialists at designated stations who should have 
a current examination report and X-ray.  Resulting 
interpretations of service films will be accorded 
the same consideration for service-connection 
purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved 
methods.

(b) Inactive disease. Where the veteran was 
examined at time of entrance into active service 
but X-ray was not made, or if made, is not 
available and there was no notation or other 
evidence of active or inactive reinfection type 
pulmonary tuberculosis existing prior to such 
entrance, it will be assumed that the condition 
occurred during service and direct service 
connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service 
in the manner prescribed in paragraph (a) of this 
section, unless lesions are first shown so soon 
after entry on active service as to compel the 
conclusion, on the basis of sound medical 
principles, that they existed prior to entry on 
active service.

The Board notes that this regulation contemplates that there 
is evidence of the existence of tuberculosis, either active 
or inactive, and provides guidance for the determination of 
whether tuberculosis was incurred in service or in the three-
year presumptive period following service.

However, in this case, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of tuberculosis.  Moreover, the evidence of record 
does not show that the Veteran sought treatment for 
tuberculosis following his separation from service.  For 
example, the Veteran's list of immunization records in his 
service treatment records list three Tine tests administered 
in September 1970, October 1973, and September 1974.  No 
results are given.  Reports of periodic examinations in May 
1970, October 1973, September 1975, and May 1978 show no 
abnormalities of the lungs and chest.  On contemporaneous 
reports of medical history in May 1970, October 1973, and May 
1978, the Veteran checked the "no" box when asked whether 
he ever had or now has tuberculosis.  His October 1979 
discharge examination also revealed no lung or chest 
abnormalities.  

During his Board hearing in May 2009, the Veteran testified 
that he tested positive for tuberculosis in 1975 after his 
return from Korea and had to take numerous tests at the end 
of which he was told he could never have another skin test 
because he was positive.  He acknowledged that he was never 
diagnosed with tuberculosis in service or since, but said 
that he was worried that he might have latent tuberculosis 
and might be "just a little over paranoid" about the issue.  
(See transcript at 4-7).

In addition to the lack of evidence showing that tuberculosis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of tuberculosis to the Veteran's active service.  
In this regard, the only evidence in the record linking the 
Veteran's service to tuberculosis is his Board hearing 
testimony.

The Board notes that the Veteran is service-connected for 
asthma (claimed as chronic obstructive pulmonary disease 
(COPD)) with a 30 percent disability rating.  Although the 
record contains post-service medical evidence related to the 
Veteran's complaints and treatment for his asthma disability, 
it contains no evidence related to a diagnosis of pulmonary 
tuberculosis.  A June 2008 VA examiner noted that a chest X-
ray showed signs of hyperinflation which was a result of 
frequent exacerbations of his asthma condition over the 
years.  A January 2009 VA chest X-ray film showed a stable 
abnormal chest, with no active disease, COPD, and a 
continuing pacemaker.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence in this case shows no treatment or diagnosis of 
tuberculosis.  Because the medical evidence does not 
establish that the Veteran has a current diagnosis of 
pulmonary tuberculosis in this case, the Board finds that the 
Veteran is not entitled to service connection for pulmonary 
tuberculosis.

While the Veteran may sincerely believe that he has latent 
tuberculosis, the Veteran, as a lay person, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding latent tuberculosis do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tuberculosis.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
pulmonary tuberculosis is not warranted.  

Sinus Disorder

The Veteran seeks service connection for a sinus disorder.  
In his testimony and written submissions, the Veteran 
contends that he was treated in service for sinus problems 
beginning in 1971 after his assignment to a Nike missile base 
as a member of the firing crew.  He contended he began 
excessive sneezing, a runny nose, and having bloodshot and 
watery eyes after using numerous chemicals in the maintenance 
of the missiles.  He said that his excessive sneezing today 
can set off an asthma attack.  The Board notes that the 
Veteran is currently service-connected for asthma and for 
sick sinus syndrome, episodes of tachycardia, status post 
dual-chamber pacemaker.

Service treatment records revealed that the Veteran was seen 
for congestion, sneezing, and watering of the eyes in August 
1971.  The examiner found no real wheezing or asthma.  The 
report of a September 1975 periodic examination showed no 
sinus abnormalities and noted that no allergy was found after 
an allergy work-up in February 1975.  The Veteran was treated 
for acute sinusitis and post-nasal drip in December 1977 with 
Afrin, Actifed, penicillin, and bedrest.   In a May 1978 
report of medical history, the Veteran checked the "yes" 
box when asked whether he ever had or now has sinusitis, but 
the examiner failed to comment on the Veteran's observation.  
His October 1979 discharge examination showed no complaints 
of sinusitis and no abnormalities of the sinuses or nose.

Post-service, VA treatment records fail to show any treatment 
for, or diagnosis of, a sinus disorder.  A December 2002 VA 
medical record noted the Veteran had a problem with seasonal 
allergies and an on-going problem with nasal congestion.  
Outside physicians had prescribed Afrin, Flonase, Claritin, 
and Allegra with some relief.  Assessment was eosinophilia 
likely due to allergies versus nasal polyps.  A sinus CT scan 
versus a referral to an ear, nose and throat specialist was 
suggested.  

A March 2007 VA medical record noted that the Veteran asked 
about sinuses, particularly sneezing and watery eyes.  He 
said that he was tested in 1975 in service and it was thought 
he had vasomotor rhinitis. 

The Veteran underwent a VA examination in December 2009.  The 
examiner found no evidence of treatment or medications 
specific to a sinus condition for the past two years, and no 
evidence of a sinus disease on the current examination

During his May 2009 Board testimony, the Veteran said that 
his sinus symptoms began in service in 1971 when he was 
treated with antihistamines.  Excessive sneezing, wheezing, 
and blood shot eyes have continued since service and have led 
to a lot of kidding and some embarrassment during his 25-year 
career in law enforcement.  He said that his sinus symptoms 
were not seasonal and not allergy-based.  His symptoms 
currently are runny nose, blood shot eyes, and sneezing 
attacks.  He said post-service he treated himself with over-
the-counter medications, although in 1981 or 1982 he 
consulted a Dr. P. in Palmer, Alaska, now retired, who had 
given him some prescriptions for antihistamines of some kind.  
Efforts to obtain those records were unsuccessful because of 
the physician's retirement.  (See transcript at 7-11).

Based upon the evidence of record, the Board finds that 
service connection for a sinus disorder is not warranted.  As 
noted above, service treatment records showed only one 
treatment for acute sinusitis in December 1977 and his 
October 1979 discharge examination showed no complaints of 
sinusitis and no abnormalities of the sinuses or nose.  Post-
service medical records, especially the December 2009 VA 
examination, demonstrate that the Veteran does not have a 
current disability related to the nasal sinuses.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As there is no evidence of a current disability 
related to the nasal sinuses (and separate and distinct from 
the Veteran's other service-connected disabilities), service 
connection for the Veteran's claimed sinus disorder is not 
warranted.

The Board notes, however, that service treatment records 
dated in January 1975 and March 1975 refer to treatment for 
allergic rhinitis.  An April 1975 examiner/consultant found 
that the Veteran did not have any clear cut allergic 
symptomatology and believed that the Veteran had vasomotor 
rhinitis.  An undated treatment record from the U.S. Army 
Health Clinic at Fort Richardson, Alaska, noted that the 
Veteran was treated for rhinitis not otherwise specified on 
another occasion.  As noted in the Introduction, the issue of 
rhinitis is raised in the record and is being referred back 
to the RO for initial adjudication.  Since the Agency of 
Original Jurisdiction has not adjudicated whether the Veteran 
has a rhinitis disorder, the Board will not expand the 
Veteran's claim here to encompass the rhinitis issue.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder, to include 
as secondary to the service-connected disability of 
residuals, left ankle fracture with peroneal strain, is 
reopened, and to this extent only, the appeal is granted.

Service connection for pulmonary tuberculosis is denied.

Service connection for a sinus disorder is denied.


REMAND

Having reopened the claim concerning service connection for a 
left knee disorder, to include as secondary to the service-
connected disability of residuals, left ankle fracture with 
peroneal strain, the Board finds that further adjudication by 
the RO is necessary before the Veteran's claim is addressed 
on the merits.  

Specifically, as noted in the Introduction above, the claim 
to reopen which the Veteran filed in November 2006 was a CUE 
claim-whether there was clear and unmistakable error in a 
June 2005 rating decision, which denied service connection 
for left knee disorder and leg disorder as secondary to the 
service-connected disability of residuals, left ankle 
fracture with peroneal strain.  While the RO inserted one 
sentence in the March 2007 rating decision now on appeal to 
the effect it found no CUE in the June 2005 decision, when it 
readjudicated the Veteran's claims on appeal in the Statement 
of the Case and Supplemental Statements of the Case it never 
listed this CUE matter as a separate issue to be determined 
on appeal.  The Board is of the opinion that the RO's one-
sentence summary disposition has not provided the Veteran 
with adjudication of the CUE claim filed by his 
representative in November 2006.  

The Board finds that adjudication on remand of the now 
reopened claim for service connection for a left knee 
disorder is intertwined with the Veteran's still 
unadjudicated CUE claim related to the same issue.  
Therefore, on remand the AMC/RO should refrain from 
readjudicating the merits of the Veteran's reopened left knee 
claim until such time as the RO has adjudicated the Veteran's 
November 2006 CUE claim.

Concerning the Veteran's claim of entitlement to service 
connection for a right foot disorder, the Board notes that 
service treatment records show he was treated for right foot 
complaints on several occasions.  In March 1971 he was seen 
for complaints of pain in both feet, particularly in his 
arches; in August 1975 he was treated for injured toes on 
both feet; in October 1976 he was seen for a painful right 
foot and placed on profile for two weeks; in November 1976 he 
was seen for a painful right foot; in October 1977 he was 
seen for a growth on his right foot for six weeks that 
produced pain on walking; and in April 1979 he was seen for a 
growth on the right foot that was first noted in October 1977 
and assessed with dyshydrosis of the right foot.

On some occasions service treatment records are ambiguous as 
to whether the Veteran was receiving treatment for either his 
left or his right foot.  For example, in April 1974 the 
Veteran had calluses removed from one of his feet and these 
calluses broke and became infected.  A September 1977 record 
indicates the Veteran was seen for tendonitis in foot.

Post-service, September 2003 VA medical records indicated the 
Veteran was seen for right foot pain and was diagnosed with 
likely Morton neuroma and that he could have a possible 
stress fracture of the third metatarsal because of suspected 
overuse of the right foot.  VA medical records from January 
2009 show recent treatment for right heel pain.  A March 2009 
VA record and X-ray indicated a posterior calcaneal spur 
associated with Achilles insertion.  Finally, during his 
Board hearing, the Veteran testified that his posterior 
calcaneal spur had developed during service.  (See transcript 
at 14).

The Board is of the opinion that the Veteran has provided 
medical or lay evidence of a current right foot disorder, 
injuries in service, and of symptoms since service for this 
claim.  As such, the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained for 
this alleged right foot disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  On remand the Veteran should be 
scheduled for an appropriate VA examination so that a medical 
opinion may be obtained as to the current nature and etiology 
of his claimed right foot disability, specifically the 
posterior calcaneal spur.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
foot since his separation from service 
and to provide any releases necessary for 
the VA to secure private medical records 
of such treatment or evaluation.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment 
records identified by the Veteran, to 
include all VA treatment records.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO/AMC shall arrange for the Veteran 
to undergo an examination so as to 
ascertain the nature, and etiology of any 
right foot disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and offer comments and an opinion, as to 
whether any currently diagnosed right 
foot disorder is causally or 
etiologically related to symptomatology 
shown in service treatment records, or 
otherwise related to service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO/AMC should adjudicate the 
Veterans claim of clear and unmistakable 
error in the June 2005 rating decision 
that denied service connection for a left 
knee disorder.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


